Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art, including that of Malladi, Mahajan, Shu, and the IDS filed 11/10/2020 and 5/4/2022, teach related data servers with various kernel operations but fail to teach the combination including the limitation of determining at a kernel of a storage server whether a first system call related to a target file is initiated by a thread executed in the storage server, wherein the target file is a file targeted by an accessing operation executed by a client terminal with respect to a storage device, and determining a first connection and a second connection that are associated with the target file if the first system call is initiated, wherein the first connection is a connection between the client terminal and the storage server, and the second connection is a connection between the storage server and the storage device;
Malladi teaches a data server teaches connection requests between server and client. Mahajan teaches detecting link characteristics between client and server including RDP, including connections using lossless and lossy protocols.  Shu teaches SCSI-based server operations incorporating various requests.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian R. Peugh whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/BRIAN R PEUGH/               Primary Examiner, Art Unit 2133